NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                      AUG 13 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL LUEVANO BENITEZ,                    No.   13-73180
AKA Jose Manuel Benitez Luevano,
                                                Agency No. A075-118-868
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2019**
                               San Francisco, California

Before: HAWKINS, McKEOWN, and BENNETT, Circuit Judges.

      Jose Manuel Luevano Benitez (“Luevano”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) order of removal and denial of his




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
          The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
motion to suppress. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

      The BIA did not err in concluding that the evidence of Luevano’s alienage

that Immigration and Customs Enforcement (“ICE”) obtained during the raid of Sun

Valley Floral Farms was not obtained in violation of Luevano’s constitutional rights

or any laws or regulations. Substantial evidence supports the BIA’s conclusion that

Luevano was not seized within the meaning of the Fourth Amendment when he was

questioned during the raid. See I.N.S. v. Delgado, 466 U.S. 210, 220 (1984).

Through their consensual interactions with Luevano, ICE agents developed the

“reasonable suspicion” necessary to seize him and further investigate his

immigration status. See Orhorhaghe v. I.N.S., 38 F.3d 488, 497 (9th Cir. 1994).

Thus, Luevano’s Fourth Amendment claims fail. Moreover, although Luevano

claims the BIA failed to address his Fifth Amendment claim, the BIA concluded that

the conditions under which Luevano was seized and questioned were not sufficiently

coercive that admitting the Form I-213 would violate his Fifth Amendment rights.

Substantial evidence supports this conclusion. Cf. Choy v. Barber, 279 F.2d 642,

646–47 (9th Cir. 1960).

      PETITION FOR REVIEW DENIED.




                                         2